United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 06-2767/3306
                                   ___________

United States of America,                *
                                         *
             Appellee,                   * Appeals from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Joseph Anthony Roberson,                 * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 5, 2007
                                 Filed: October 18, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Joseph Anthony Roberson guilty of being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1), and the district court1 sentenced
him to 27 months in prison and 3 years of supervised release. We address and reject
seriatim all of the arguments Roberson raises in this pro se appeal.

      First, the district court’s revocation of Roberson’s pretrial release became moot
once he was convicted. See Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam).

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Second, when he claimed that the indictment lacked the signatures of the prosecutor
and grand jury foreperson, the court obtained the signed copy and showed it to him.
Third, the court did not err in setting Roberson’s base offense level because he failed
to meet his burden to show that he possessed the firearm solely for lawful sporting
purposes or collection. See U.S.S.G. § 2K2.1(b)(2); United States v. Lussier, 423
F.3d 838, 843 (8th Cir. 2005). Fourth, the repeal of 18 U.S.C. § 922(v) does not
invalidate his conviction under section 922(g)(1). Fifth, there is no indication in the
record that the government lied to the court when it represented, in response to
Roberson’s pretrial motion for disclosure of a confidential informant, that the
informant did not participate in the offense and would not be called to testify at trial.

      Sixth, the Speedy Trial Act was not violated because no more than 45 non-
excludable days passed before Roberson was tried. See 18 U.S.C. § 3161(c)(1) (70-
day speedy trial clock), (h)(1)(F) (excluding time when defendant’s motions are
pending), and (h)(1)(J) (excluding time when defendant’s motions are under
submission). Seventh, the Double Jeopardy Clause was not violated when he was
twice arrested--as opposed to twice tried or twice punished--for the same offense.
Eighth, Roberson’s claim for monetary damages for wrongful imprisonment is
unavailing because he has not shown that he is wrongfully imprisoned. Ninth, his
claim that the jail interfered with his ability to represent himself below does not find
adequate support in the record. Last, Roberson’s motion for a new trial was untimely
because it was not based on newly discovered evidence. See Fed. R. Crim. P.
33(b)(2); United States v. Martinson, 419 F.3d 749, 752 (8th Cir. 2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-